Citation Nr: 1105118	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to August 
1977.  Further, the record reflects he had additional service 
with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and September 2006 rating decisions of 
Department of Veterans Affairs (VA) Regional Offices (RO).

The Board notes that the Veteran was initially denied entitlement 
to service connection for diabetes mellitus in a rating decision 
dated in April 2004.  However, subsequent to that rating decision 
additional service personnel records were received and associated 
with the Veteran's Claims file.  As such, the claim must be 
considered de novo and the Board has characterized it as such 
above.  See 38 C.F.R. § 3.156(c) (2010).

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes 
mellitus, type II, to include as due to exposure to herbicides.  
The Veteran contends that he was exposed to herbicides while 
serving aboard the U.S.S. Coral Sea close to the shore of the 
Republic of Vietnam.  He reports that he came in contact with the 
evaporators of the ship and the raw seawater that was processed 
for drinking water and piped into the boilers of the ship.  He 
contends that the evaporators that processed the seawater 
retained large amounts of dioxin from the herbicides filtered 
out.  The Veteran indicated that he was first assigned to clean 
the bilges of the ship and that the refuse water in the bilges 
was contaminated with everything from fuel oil to herbicides.  He 
indicated that he had to clean tanks aboard the ship that were 
coated with sludge that he reports was contaminated with 
herbicides.  The Veteran reported that when he was stationed in 
Gulfport, Mississippi, he came into contact with runoff that he 
indicated was contaminated with herbicides.  

The Veteran has reported that he receives treatment at the VA 
Medical Center in Ann Arbor, Michigan, and at the VA Outpatient 
Clinic in Grand Rapids, Michigan.  Review of the claims file 
reveals treatment records from the VA Medical Center in Ann 
Arbor, Michigan, dated through May 2008 and records from the VA 
Outpatient Clinic in Grand Rapids, Michigan, dated through March 
2005.  In addition, at the hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that he receives 
current treatment from a private physician.  However, review of 
the claims file does not reveal any records of private treatment 
dated since May 2008 and only sporadic treatment records from Dr. 
D.T. at the Jamestown Clinic in Jamestown, Michigan.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts must be made to obtain 
all of the Veteran's treatment records from the VA Medical Center 
in Ann Arbor, Michigan, the VA Outpatient Clinic in Grand Rapids, 
Michigan, and, after securing proper authorization, from Dr. D.T. 
at the Jamestown Clinic in Jamestown, Michigan.

In April 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) diabetes mellitus examination.  After examination 
the Veteran was diagnosed with diabetes mellitus, type II.  
However, the examiner did not render an opinion regarding the 
etiology of the Veteran's diabetes mellitus.  The Board notes 
that once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
such, the Board has no discretion and must remand the claim.

The Board notes that it is required to address all of the 
Veteran's contentions.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007); Pierce v. Principi, 18 Vet. App. 400 (2004).  As such, on 
remand, the Veteran's additional contentions of his exposure to 
herbicides in service should be considered and a supplemental 
statement of the case should be issued.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran, 
including the records of the Veteran's 
treatment at the VA Medical Center in Ann 
Arbor, Michigan, and the VA Outpatient 
Clinic in Grand Rapids, Michigan.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. D.T. and 
the Jamestown Clinic in Jamestown, 
Michigan.  Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  Thereafter arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any diabetes mellitus, type II, 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and on the 
examination report dated in April 2005 and 
opine as to whether it is at least as 
likely as not that any diabetes mellitus, 
type II, found to be present is related to 
or had its onset during service.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

4.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue the Veteran and his 
representative a supplemental statement of 
the case, including consideration of the 
Veteran's additional reported exposures to 
herbicides in service, and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

